CellCyte Genetics Corporation

CEO Award Agreement

          This CEO Award Agreement (the "Agreement") is entered into as of June
1, 2007 (the "Effective Date"), by and between CellCyte Genetics Corporation, a
Nevada corporation (the "Company"), and Gary A. Reys (the "CEO"). The purpose of
this Agreement is (1) to define the required staff, physical plant, equipment
and financing required to execute the Company's business plan and (2) to specify
the how incentive compensation payments (each an "Award") shall be calculated
for the CEO's satisfactory implementation of the foregoing elements of the
Company's Business Plan.

          1.     Plan Requirements: The following categories of achievement, as
specified by the Company's Business Plan (the "Plan"; as initially presented in
Exhibit A), as amended from time to time, shall be in place in sufficient form
and magnitude to satisfactorily perform all of the activities required by the
Company's Plan:

(a)   Staffing - 30 Points;

(b)   Facilities - 20 Points;

(c)   Equipment - 10 Points;

(d)   Financing - 15 Points; and

(e)   Schedule - 25 Points.

          2.     Performance Assessment Process

                         (a)   Authority: The Company's Board of Directors (the
"Board") or, in the Board's sole and absolute discretion, the Company's
Compensation Committee as directed by the Board from time to time (and herein,
collectively, the Board), in its sole and absolute discretion, will make an
independent assessment of the CEO's performance relative to the Plan.

                         (b)   Methodology: The Board shall compare each of the
categories of assessment stated above with the Plan requirements and assign
points for each category (each case a "Score"); in each case reflecting upon the
degree to which each component was satisfactorily implemented (ranging from 0
points for failing to meet any of the category's requirements to up to a total
of 30 points for meeting all of the category's requirements).

                         (c)   Score: The Score to be used in determining the
actual Award, from time to time (the "Actual Award"), is calculated by adding
the individual points for each of the five categories.

          3.     Award Calculation: The target Award at this time and under this
Agreement has been determined by the Company, in consultation with the CEO, to
be $750,000 payable in cash (the "Target Award"). In this respect the Actual
Award to be provided will be calculated by multiplying the Target Award by the
percentage of which the determined Score, from time to time, is of 100 (that
being the maximum Score available in aggregate for all five above categories
under the fully completed Plan).



--------------------------------------------------------------------------------



 

          4.     Award Date: As soon as practical following the completion of
each stage of the Plan, or at such other time or phase of the Plan as the Board
may determine to review, in its sole and absolute discretion, the Board shall
meet to make an assessment and determine and authorize the payment of all or any
portion of an Actual Award to the CEO hereunder.

          5.     Assignment: This Agreement will be binding upon and inure to
the benefit of the heirs, executors and legal representatives of the CEO, upon
the CEO's death, and any successor of the Company. Any such successor of the
Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, "successor" means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the CEO to receive any Actual Award pursuant to this Agreement may be
assigned or transferred except by will or the laws of descent and distribution.
Any other attempted assignment, transfer, conveyance or other disposition of the
CEO's right to an Award will be null and void.

          6.     Notices: All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given: (i) on the date of delivery if delivered personally; (ii) one business
day after being sent by a well established commercial overnight service; or
(iii) four business days after being mailed by registered or certified mail,
return receipt requested, prepaid and addressed to the parties or their
successors at the following addresses, or at such other addresses as the parties
may later designate in writing:

If to the Company:

The Board of Directors
CellCyte Genetics Corporation; and

If to the CEO:

Gary A. Reys
1815 East Lancaster
Freeland, WA 98249

          7.     Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

          8.     Arbitration

                         (a)   General: In consideration of the CEO's service to
the Company, its promise to arbitrate all employment related disputes and the
CEO's receipt of the compensation, pay raises and other benefits payable to the
CEO by the Company, at present and in the future, the CEO agrees that any and
all controversies, claims, or disputes with anyone (including the Company and
any employee, officer, director, shareholder or benefit plan of the Company in
their capacity as such or otherwise) arising out of, relating to, or resulting
from the CEO's service to the Company under this Agreement or otherwise or the
termination of CEO's service with the Company, including any breach of this
Agreement, shall be subject to binding arbitration under the Arbitration Rules
set forth in Revised Code of Washington ("RCW"), Sections 11.96A.260 through
11.96A.320 (the "Rules"), and pursuant to Washington State law. The CEO further
understands that this Agreement to arbitrate also applies to any disputes that
the Company may have with the CEO.

Page 2 of 4



--------------------------------------------------------------------------------



 

                         (b)   Procedure: The CEO agrees that any arbitration
will be administered by the American Arbitration Association ( the "AAA") and
that a neutral arbitrator will be selected in a manner consistent with its
National Rules for the Resolution of Employment Disputes. The arbitration
proceedings will allow for discovery according to the rules set forth in the
National Rules for the Resolution of Employment Disputes. The CEO agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing. The CEO
agrees that the arbitrator shall issue a written decision on the merits. The CEO
also agrees that the arbitrator shall have the power to award any remedies,
including attorneys' fees and costs, available under applicable law. The CEO
understands the Company will pay for any administrative or hearing fees charged
by the arbitrator or AAA, except that the CEO shall pay the first $200.00 of any
filing fees associated with any arbitration that the CEO initiates. The CEO
agrees that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that, to the extent that the AAA's National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence.

                         (c)   Remedy: Except as provided by the Rules,
arbitration shall be the sole, exclusive and final remedy for any dispute
between the CEO and the Company. Accordingly, and except as provided for by the
Rules, neither the CEO nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

                         (d)   Availability of Injunctive Relief: In addition to
the right under the Rules to petition a court for provisional relief, the CEO
agrees that any party may also petition a court for injunctive relief where
either party alleges or claims a violation of this Agreement or the Confidential
Information Agreement or any other agreement regarding trade secrets,
confidential information, non-solicitation or RCW Section 49.44.140. In the
event that either party seeks injunctive relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys fees.

                         (e)   Administrative Relief: The CEO understands that
this Agreement does not prohibit the CEO from pursuing an administrative claim
with a local, state or federal administrative body such as the Department of
Fair Employment and Housing, the Equal Employment Opportunity Commission or the
workers' compensation board. This Agreement does, however, preclude the CEO from
pursuing court action regarding any such claim.

                         (f)   Voluntary Nature of Agreement: The CEO
acknowledges and agrees that the CEO is executing this Agreement voluntarily and
without any duress or undue influence by the Company or anyone else. The CEO
further acknowledges and agrees that the CEO has carefully read this Agreement
and that the CEO has asked any questions needed for the CEO to understand the
terms, consequences and binding effect of this Agreement and fully understand
it, including that the CEO IS WAIVING THE CEO'S RIGHT TO A JURY TRIAL. Finally,
the CEO agrees that the CEO has been provided an opportunity to seek the advice
of an attorney of the CEO's choice before signing this Agreement.

Page 3 of 4



--------------------------------------------------------------------------------



 

          9.     Integration This Agreement, together with the Confidential
Information Agreement and any other compensation agreement entered into as a
consequence of this Agreement, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

          10.    Tax Withholding All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

          11.    Governing Law This Agreement will be governed by the laws of
the State of Washington (with the exception of its conflict of laws provisions).

          12.    Acknowledgment The CEO acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

          IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.



COMPANY:
CellCyte Genetics Corporation



By: /s/ "Ronald Berninger"         Date: June 1, 2007

Title: EVP/Chief Scientific Officer

 

CEO:


/s/ " Gary A. Reys"              Date: June 1, 2007
Gary A. Reys



 

Page 4 of 4

